Campbell, J.,
delivered the opinion of the court.
The proposal of the plaintiff in error to prove an outstanding title, with which he had no connection, was rejected in accordance with several decisions of this court. Griffin v. Sheffield et al., 38 Miss. 359; Morgan et al. v. Hazlehurst Lodge et al., 53 Miss. 665.
Plaintiffs below were entitled to the rent, of the lot as *512improved, and defendant was entitled to the value of his improvements. Code, sect. 1557.
In Tatum v. McClellan, ante, p. 351, a case in chancery, where Tatum was denied pay for improvements, we held that he should pay rent for the land as it would have been without the improvements. This was to prevent the injustice of holding him to an increased rent by reason of improvements for which he could not be allowed compensation. In the case at bar, the defendant obtained pay for improvements as an offset to the demand for rent. The law is, that improvements belong to the owner of the land; but the occupant in good faith, who, believing that he owns the land, makes permanent-improvements on it, whereby its value is enhanced, before notice of the intention of the plaintiff to bring the action, is entitled to pay for his improvements thus made, to be applied first to the payment of rent, and, afterwards, for any balance to be a lien upon the land.
The statute cited fixes the rights of parties in actions of ejectment. The plaintiff, recovering the land, is entitled to mesne profits, and the defendant, bringing himself within the statute, is entitled to pay for improvements ; and thus complete justice is done between the parties. The successful plaintiff is to have the laud and improvements, but is to pay for the latter.
Judgment affirmed.